Citation Nr: 0322771	
Decision Date: 09/04/03    Archive Date: 09/08/03	

DOCKET NO.  99-16 865	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim for entitlement to service connection for a 
heart disorder.  



REPRESENTATION

Appellant represented by:	Mark R. Lippman, Attorney



ATTORNEY FOR THE BOARD

Raymond F. Ferner, Counsel


INTRODUCTION

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a January 1999 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Chicago, Illinois, that denied the benefit sought on 
appeal.  The veteran, who had active service from July 1943 
to March 1946, appealed that decision to the BVA, and the 
case was referred to the Board for appellate review.

In a decision dated in January 2001 the Board affirmed the 
RO's denial of the benefit sought on appeal.  The veteran 
then appealed the Board's decision to the United States Court 
of Appeals for Veterans Claims (Court) and in an Order dated 
in May 2001, the Court vacated the Board's decision and 
returned the case to the Board for further appellate review.  
A BVA decision dated in March 2002 again denied the benefit 
sought on appeal.  The veteran sought review of the Board's 
decision from the Court, and in an Order dated in December 
2002 the Court granted the party's Joint Motion to Remand and 
to Stay Proceedings (Joint Motion) and vacated the Board's 
decision.  The case was subsequently returned to the Board 
for further appellate review.  


REMAND

As a preliminary matter, the Board is required to address the 
Veterans Claims Assistance Act of 2000 (VCAA) that became law 
in November 2000.  The VCAA provides, in pertinent part, that 
VA should make reasonable efforts to notify a claimant of the 
relevant evidence necessary to substantiate a claim for 
benefits under laws administered by VA.  The VCAA also 
requires VA to assist a claimant in obtaining that evidence.  
38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 
(2002).  

Unfortunately, the record reflects that the veteran's claim 
was not adjudicated by the RO under the VCAA.  In this 
regard, the Board observes that the RO completed adjudication 
of the veteran's claim and forwarded the claims file to the 
Board in December 1999 prior to the enactment of the VCAA.  
Nevertheless, in the Board's January 2001 and March 2002 
decisions the Board endeavored to explain that the substance 
of the VCAA had been satisfied by the RO's actions.  However, 
the Court on two occasions has found the Board's discussion 
and explanation insufficient.  

As was noted in the Joint Motion, in the case of 
Quartuccio v. Principi, 16 Vet. App. 183 (2002), the Court 
held that the failure by the BVA to enforce compliance with 
the requirement under 38 U.S.C.A. § 5103(a) for VA to inform 
a claimant of information or evidence necessary to 
substantiate the claim, as well as to inform the claimant 
which evidence VA will seek to provide and which evidence the 
claimant is to provide, is remandable error.  The Joint 
Motion also noted that in Charles v. Principi, 16 Vet. 
App. 370 (2002), the Court found that although the BVA stated 
in its decision that the notice and duty to assist provisions 
under the VCAA had been satisfied, the Board failed to 
discuss adequately the amended duty to notify.  

Specifically, the Court noted that the BVA failed to discuss 
the requirements to notify a claimant of the information 
necessary to substantiate his claim, and did not indicate 
what evidence, if any, would be gathered by the appellant and 
which evidence would be provided by VA.  Additionally, the 
Court found that the BVA decision failed to discuss whether 
the documents referenced in its finding that the duty to 
notify had been satisfied, or whether any other document in 
the record actually satisfied the notice requirement as set 
forth in the statute.  Lastly, the Joint Motion noted that in 
the instance case, while the BVA addressed the duty to notify 
the appellant and concluded that the duty to notify had been 
satisfied, the Board did not discuss which documents provided 
the required notice under 38 U.S.C.A. § 5103(a).  Joint 
Motion at 4-5.  

Clearly, the RO did not provide the veteran with notice of 
the VCAA, including the division of responsibilities between 
VA and the veteran in obtaining that evidence, since the RO 
completed the adjudication of the veteran's claim long before 
the VCAA was enacted.  While in theory, the Board has the 
authority to consider law not considered by the RO, a recent 
case from the United States Court of Appeals for the Federal 
Circuit (Federal Circuit) invalidated a portion of the VA 
regulation the Board utilized to notify a claimant of the 
VCAA pursuant to 38 U.S.C.A. § 5103.  See Disabled American 
Veterans, et. al. v. Secretary of Veterans Affairs, 327 F.3d 
1339 (Fed. Cir. 2003).  In that case, the Federal Circuit 
held that 38 C.F.R. § 19.9(a)(2)(ii), which required the 
Board to provide the notice required by 38 U.S.C.A. § 5103(a) 
and provide a claimant not less than 30 days to respond to 
the notice, was invalid because it was contrary to 
38 U.S.C.A. § 5103(b), which provided a claimant one year to 
submit evidence.  Therefore, at this point in time, the Board 
cannot provide the notice to the appellant of the provisions 
of the VCAA.  

Further, the Board notes that the United States Court of 
Appeals for the Federal Circuit held in Kuzma v. Secretary of 
Veterans Affairs, No. 03-7032 (Fed. Cir. Aug. 25, 2003) that 
Section 3(a) of VCAA (codified at 38 U.S.C.A. § 5103(a)) does 
not apply retroactively, and overruled Karnas v. Derwinski, 1 
Vet. App. 308 (1991) and Holliday v. Principi, 14 Vet. App. 
280 (2001) to the extent they conflict with the Supreme 
Court's and the Federal Circuit Court's binding authority.  
However, while VA may not necessarily be precluded from 
providing notice to the appellant and his representative of 
the information and evidence necessary to substantiate the 
current claim for VA benefits and of the division of 
responsibility for obtaining evidence, VA, in fact, has 
nonetheless been directed by Court Order in this case to 
consider this appeal with application of the provisions of 
the VCAA.

Therefore, in order to give the veteran every consideration 
with respect to the present appeal, to ensure due process, 
and to comply with the Court's Order in this case, it is the 
Board's opinion that further development of the case is 
necessary.  Accordingly, this case is REMANDED for the 
following actions:  

The RO should consider the veteran's 
claim under the VCAA.  In doing so, the 
RO should ensure that all notification 
and assistance requirements of the VCAA 
are satisfied, including notice to the 
appellant of the evidence necessary to 
substantiate his claim and the division 
of responsibilities between VA and the 
veteran in obtaining that evidence.  

When the development requested has been completed, the case 
should again be reviewed by the RO under the VCAA based on 
all of the evidence of record.  If the benefit sought is not 
granted, the veteran and his representative should be 
furnished a Supplemental Statement of the Case and be 
afforded a reasonable opportunity to respond before the 
record is returned to the Board for further review.  

The purpose of this REMAND is to obtain additional 
development, to ensure due process and to comply with the 
Court's Order in this case, and the Board does not intimate 
any opinion as to the merits of the case, either favorable or 
unfavorable, at this time.  The veteran is free to submit any 
additional evidence and/or argument he desires to have 
considered in connection with his current appeal.  No action 
is required of the veteran unless he is notified.  



                       
____________________________________________
	S. L. KENNEDY
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




